496 F.2d 1198
74-2 USTC  P 9541
Arthur L. WILLIE and B. Lorene Willie, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 73-2755.
United States Court of Appeals, Ninth Circuit.
June 20, 1974.

Appeal from the United States Tax Court.
Arthur L. Willie, B. Lorene Willie, pro se.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Chief, Appellate Sec., Robert G. Burt, Ann Belanger Durney, Tax Div., U.S. Dept. of Justice, Lawrence B. Gibbs, Acting Chief Counsel, IRS, Washington, D.C., for appellee.
Before CARTER and GOODWIN, Circuit Judges, and SCHNACKE,1 district judge.
OPINION
PER CURIAM:


1
The findings of fact of the Tax Court are not clearly erroneous.  The opinion of the Tax Court is reported at 32 T.C.M. 184.


2
The judgment is affirmed.



1
 Honorable Robert H. Schnacke, United States District Judge, Northern District of California, sitting by designation